Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2345
                        Lower Tribunal No. 19-8819
                           ________________


                          Alla Polishko, et al.,
                                 Appellants,

                                      vs.

                      Serena Kay Tibbitt, et al.,
                                   Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Wasson &       Associates,     Chartered,    and    Roy    D.    Wasson,
for appellants.

       Levine Kellogg Lehman Schneider + Grossman LLP, and Lawrence
A. Kellogg and Tal Aburos, for appellees.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. Ovadia v. Bloom, 756 So. 2d 137, 139-41 (Fla. 3d DCA

2000) (finding that the two-year statute of limitations expired on the

defamation claim and that the single publication rule bars multiple actions

when they arise from the same publication).




                                    2